UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2013 JUHL ENERGY, INC . (Exact Name of Registrant as Specified in Charter) Delaware 000-54080 20-4947667 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1502 17th Street SE Pipestone, MN 56164 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (507) 777-4310 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K JUHL ENERGY, INC. August 13, 2013 Item 5.07Submission of Matters to a Vote of Security Holders On August 13, 2013, Juhl Energy, Inc. (the “Company”) held the Company’s 2013 Annual Meeting of Shareholders (the “Annual Meeting”). At the Annual Meeting, the stockholders reelected Edward C. Hurley as a Class I Director of the Company to serve until 2016. The stockholders also ratified the appointment of Boulay, Heutmaker, Zibell & Co., P.L.L.P. as the Company’s independent auditors for the fiscal year ending December 31, 2013. The voting at the annual meeting was as follows: 1. Election of Directors Class I Nominee For Abstain Edward C. Hurley 0 2. Ratification of Boulay, Heutmaker, Zibell & Co., P.L.L.P. as the Company’s Independent Auditors For Against Abstain 0 0 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 13, 2013 JUHL ENERGY, INC. By: /s/ John Mitola John Mitola President 3
